Opinion of the Court by
Judge Lindsay:
At the June term, 1867, of the Morgan circuit court this cause was, upon the petition of appellant, properly removed to the circuit court of the United States for the District of Kentucky, under the provisions of the Act-of Congress, approved March 3, 1863, and amended May 11, 1866. The third section of the amendment to-said act (Statutes at Large, volume 14, page 46), provides that after filing of the petition for removal properly verified, “the further proceedings in the State Court shall cease, and not be resumed until a certificate under the seal of the circuit court of the United States, stating that the petitioner has failed to file copies in the said circuit court, at the nest term, is procured.” No such certificate having been produced in this case, it was error upon the part of the circuit court of Morgan county to proceed with the trial of the action. Wherefore the judgment must be revorsed.